Exhibit 10.1

 

LSI INDUSTRIES INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

(Amended and Restated as of December 30, 2019)

 

PREAMBLE

 

LSI Industries Inc. and each Employer hereby amend and restate the Plan
effective as of December 30, 2019 as set forth herein. The Plan was originally
effective as of September 15, 1996. The Plan was amended and restated as of July
1, 1998, July 1, 2002, April 27, 2004, September 9, 2005, November 1, 2006,
December 31, 2008, November 19, 2009, November 18, 2010 and November 20, 2014.
This Plan is an unfunded deferred compensation arrangement for a select group of
management or highly compensated employees who render services to an Employer.
Amounts credited to a Participant’s Deferred Compensation Account are deemed to
be invested in Common Stock of LSI Industries Inc (the “Shares”) and
distributions to Plan Participants are made in Shares.

 

ARTICLE I. DEFINITIONS

 

1.1

“Beneficiary” shall mean the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, to such person or persons as such Participant’s Beneficiary. Each
Participant may designate a Beneficiary by filing the proper form with the
Committee. A Participant may designate one or more contingent Beneficiaries to
receive any distributions after the death of a prior Beneficiary. A designation
shall be effective upon said filing, provided that it is so filed during such
Participant’s lifetime and may be changed from time to time by the Participant.

 

1.2

“Change in Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of LSI Industries Inc., as defined under Section 409A of
the Code.

 

1.3

“Code” shall mean the Internal Revenue Code of 1986 as amended.

 

1.4

“Committee” shall mean the Compensation Committee of the Board of Directors of
LSI Industries Inc., or its designee, which is responsible for the
administration of this Plan in accordance with the provisions of the Plan as set
forth in this document.

 

1.5

“Compensation” shall mean the total amount of earnings (including bonuses) paid
by an Employer to an Executive or which would otherwise be paid but for a
deferral election hereunder or a salary reduction election under any Code
Section 401(k) plan or Code Section 125 plan.

 

1.6

“Deferred Compensation Account” shall mean the account to be established by an
Employer as a book reserve to reflect the amounts deferred by a Participant, the
amounts credited by the Employer, and the earnings adjustment under Article VII.
A Participant’s Deferred Compensation Account shall be reduced by distributions
under Article VIII and Article IX.

 

 

--------------------------------------------------------------------------------

 

 

1.7

“Employer” shall mean LSI Industries Inc. and any affiliate of LSI Industries
Inc. (whether or not incorporated) which has adopted the Plan with the consent
of LSI Industries Inc., or any successor or assignee of any of them.

 

1.8

“Executive” shall mean any employee designated by the Committee (in conjunction
with senior management of LSI Industries Inc.) as a member of the select group
of management or highly compensated employees eligible for participation in this
Plan.

 

1.9

“Participant” shall mean any Executive who has a right to a benefit under the
Plan and a person who was such at the time of the Executive’s death or
Separation from Service and who retains, or whose Beneficiary retains, a benefit
under the Plan which has not been distributed.

 

1.10

“Plan” shall mean the LSI Industries Inc. Nonqualified Deferred Compensation
Plan as described in this instrument, amended and restated, and, as may be
amended thereafter.

 

1.11

“Plan Year” shall mean the 12-consecutive month period beginning on July 1.

 

1.12

“Separation from Service” shall mean a “separation from service” within the
meaning of Code Section 409A and the rules and regulations promulgated
thereunder.

 

1.13

“Shares” is defined in the Preamble.

 

1.14

“Subsequent Election” is defined in Section 8.2(b).

 

 

ARTICLE II.  PARTICIPANT’S ELECTION TO DEFER

 

2.1

Each Executive may elect to have up to 40% of the Executive’s Compensation (in
whole percentages) for a Plan Year deferred and credited with earnings in
accordance with the terms and conditions of the Plan. The Committee may allow
separate elections with respect to base salary and bonuses. Deferrals are
credited to a Participant’s Deferred Compensation Account and deemed to be
invested in Shares.

 

- 2 -

--------------------------------------------------------------------------------

 

 

2.2

An Executive desiring to exercise an election under Paragraph 2.1 shall notify
the Committee of his/her deferral election. Such notice must be in writing on a
form provided by the Committee, or in a manner otherwise satisfactory to the
Committee, and provided to the Committee by such date as the Committee shall
specify, but in all events no later than the end of the calendar year preceding
the first day of the Plan Year to which such election is to apply.
Notwithstanding the foregoing, the following special rules shall apply:

 

 

(a)

Base Salary. The deferral election with respect to base salary earned for
periods commencing after December 31, 2019 (and that is not otherwise subject to
an irrevocable deferral election) must be filed with the Committee by, and shall
become irrevocable as of, December 31 (or such earlier date as specified by the
Committee on the deferral election) of the calendar year next preceding the
calendar year for which such base salary would otherwise be earned. For purposes
of illustration only, an election for deferral of base salary to be earned in
calendar year 2020 for the fiscal 2020 Plan Year must be made by December 31,
2019.

 

 

(b)

Annual Bonus.

 

(1) Subject to Section 2.2 (b)(2) of the Plan, the deferral election with
respect to annual bonuses commencing with the 2021 Plan Year that are “fiscal
year compensation” as defined under Code Section 409A must be filed with the
Committee by, and shall become irrevocable as of, the close of the Plan Year (or
such earlier date as specified by the Committee on the deferral election) next
preceding the first day of the Plan Year for which such annual bonus would
otherwise be earned. For purposes of illustration only, an election for deferral
of a bonus which is “fiscal year compensation” to be earned in Plan Year 2021
and if earned, payable in August 2021, shall be made by June 30, 2020; and

 

(2) An Executive’s election relating to Compensation from a performance-based
bonus payment based on services over a period of at least 12 months must be made
no later than 6 months before the end of the service period, provided the
Executive performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date an election is made under this Paragraph 2.2, and provided further that
in no event may an election to defer Compensation from a performance-based bonus
payment be made after such Compensation has become readily ascertainable. For
purposes of illustration only, an election for deferral of a bonus to be earned
in Plan Year 2020 and if earned, payable in August 2020, shall be made by
December 31, 2019.

 

 

(c)

New Participants. An Executive’s election for deferrals must be provided no
later than 30 days following the date the Executive first becomes eligible, and
such election will only be effective with regard to Compensation earned
following the election; otherwise the Executive must wait until the next
enrollment period.

 

2.3

A deferral election shall be effective with respect to the entire Plan Year or
calendar year to which it relates and may not be modified or terminated for that
Plan Year or calendar year; provided, however, in the event of an unforeseeable
emergency (as defined in Paragraph 8.4), a Participant’s deferral election shall
be terminated for the remainder of the respective Plan Year or calendar year, as
applicable.

 

- 3 -

--------------------------------------------------------------------------------

 

 

2.4

The Compensation otherwise payable to the Executive during the Plan Year or
calendar year shall be reduced pursuant to the Executive’s election under this
Article II. Such amounts shall be credited to the Executive’s Deferred
Compensation Account.

 

 

ARTICLE III.  EMPLOYER MAKE-UP ALLOCATIONS

 

3.1

If because of an election under Article II, a Participant receives a smaller
allocation of Employer contributions and/or forfeitures under the LSI Industries
Inc. Retirement Plan for a Plan Year of that plan than the Participant would
have received had no such election been made, then there shall be credited to
the Participant’s Deferred Compensation Account an amount equal to the amount
which bears the same relationship to the amounts deferred under Article II and
credited to the Participant’s Deferred Compensation Account during the Plan Year
as the Participant’s allocations (of Employer contributions and/or forfeitures)
under the LSI Industries Inc. Retirement Plan bear to the Participant’s
compensation taken into account under that plan. Such amount shall be credited
to the Participant’s Deferred Compensation Account at such time as the Committee
shall determine.

 

3.2

(a)     If, by reason of the application of the compensation limitation imposed
by Code Section 401(a)(17) (or any corresponding successor provision), including
any provision in the LSI Industries Inc. Retirement Plan providing such
limitation, a Participant receives a smaller allocation of Employer
contributions and/or forfeitures under the LSI Industries Inc. Retirement Plan
for any plan year of that plan than he would have received had no such
limitation been in effect, then there shall be credited to his Deferred
Compensation Account the amount determined under (b) below. Such amount shall be
credited to the Participant’s Deferred Compensation Account at such time as the
Committee shall determine.

 

 

(b)

The amount hereunder shall be equal to the amount which is the same percentage
of the Participant’s compensation (as defined in the LSI Industries Inc.
Retirement Plan) in excess of the compensation limitation referred to in (a)
above as the percentage allocated under the LSI Industries Inc. Retirement Plan
on compensation in excess of the Social Security taxable wage base (but not in
excess of the limitation referred to in (a) above).

 

 

ARTICLE IV.  LSI INCENTIVE ALLOCATIONS

 

4.1

Each Participant shall be eligible for an Employer incentive allocation for a
Plan Year, to be determined in accordance with Paragraph 4.2, if the Participant
satisfies both of the following requirements:

 

 

(a)

The Participant must have elected to make Compensation deferrals under the Plan
for the Plan Year of the LSI incentive allocation; and

 

- 4 -

--------------------------------------------------------------------------------

 

 

 

(b)

The Participant must be employed by an Employer at the time the Committee makes
the allocation.

 

4.2

Participants eligible for an Employer incentive allocation under Paragraph 4.1
above shall receive such an allocation determined by the Committee as follows:

 

 

(a)

The Employer shall match 100% the amount deferred by the Participant; provided
that the Employer shall not in a Plan Year make matches that in the aggregate
exceed 40% of the Participant’s Compensation; and

 

 

(b)

The Committee shall make the match at the same time the Participant deferral is
made or at such time as is reasonably administratively practical for the
Employer. The match shall be deemed to be made in Shares.

 

ARTICLE V.  ADDITIONAL LSI ALLOCATIONS

 

The Employer may make additional discretionary allocations to certain
Participants. Such additional discretionary allocations must be approved by the
Committee and shall be credited to the Participants’ Deferred Compensation
Accounts at such time as the Committee shall determine.

 

ARTICLE VI.  PARTICIPANT’S INTEREST

 

Neither a Participant nor a Participant’s designated Beneficiary shall acquire
any property interest in the Participant’s Deferred Compensation Account or any
other assets of the Employer, their rights being limited to receiving from the
Employer a deferred payment as set forth in this Plan, and these rights are
conditioned upon continued compliance with the terms and conditions of this
Plan. To the extent that any Participant or Beneficiary acquires a right to
receive benefits under this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Employer.

 

ARTICLE VII.  CREDITING OF EARNINGS

 

7.1

General. There shall be credited to the Deferred Compensation Account of each
Participant an additional amount of earnings (or losses) determined under this
Article VII.

 

7.2

Investment of Compensation Deferrals in Shares. All Compensation deferrals shall
be credited with earnings (or losses) as though invested in Shares without
reference to dividends paid on Shares.

 

7.3

Employer Allocations. Employer allocations under Article III and Article IV
shall be credited with earnings (or losses) as if it were invested in Shares
without reference to the payment of dividends. The Participant shall have no
right to elect that alternative investments be used.

 

- 5 -

--------------------------------------------------------------------------------

 

 

7.4

Valuation of Deferred Amounts and Employer Matching Contribution. Executive
deferrals shall be valued at the closing price of Shares on the NASDAQ on the
date the deferral is made, and the Employer matching contribution shall be
likewise valued. The Committee shall determine the valuation of any Employer
discretionary contribution.

 

7.5

Valuation of Account. For each Plan Year quarter or other period, the
Participant’s Deferred Compensation Account shall be increased or decreased as
if it had been invested in Shares on the date of the valuation using the NASDAQ
closing price for the Shares om such date.

 

ARTICLE VIII.      PLAN BENEFITS

 

8.1

Vesting. A Participant’s rights to the Participant’s Deferred Compensation
Account (as adjusted for earnings and losses) shall be fully vested and
nonforfeitable at all times.

 

8.2

Distribution of Benefit.

 

 

(a)

At the time an Executive makes the first deferral election under Article II, the
Executive shall also elect to have the amounts represented by the Executive’s
Deferred Compensation Account paid in one of the following two forms commencing
as soon as administratively feasible upon the Executive’s Separation from
Service but in all events within 90 days following the date of such Separation
from Service:

 

 

(1)

a single lump sum payment, or

 

 

(2)

approximately equal annual installments to last not more than 10 years.

 

If installment payments are in effect, the Participant’s Deferred Compensation
Account shall continue to be credited with earnings (or losses) under Article
VII until payment of the final installment.

 

(b)         A Participant may change the election referred to in (a) above only
in accordance with this Paragraph 8.2(b). A Participant may make a one-time
election on a form provided by the Employer to change the form of payment of his
Deferred Compensation Account to a form otherwise permitted under Section 8.2(a)
of the Plan (a “Subsequent Payment Election”).  The Subsequent Payment Election
shall become irrevocable upon acceptance by the Employer and shall be made in
accordance with the following rules: 

 

(1)      The Subsequent Payment Election may not take effect until at least 12
months after the date on which it is accepted by the Employer.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(2)      Except in the event of the death or unforeseeable emergency (within the
meaning of Section 8.4 hereof) of the Participant, the payment of such Deferred
Compensation Account will be delayed until the 5th anniversary of the date that
the Deferred Compensation Account would otherwise have been paid under the Plan
if such Subsequent Payment Election had not been made (or, in the case of
installment payments, which are treated as a single payment for purposes of this
Section, on the 5th anniversary of the date that the first installment payment
was scheduled to be made).

 

 

(c)

If a Participant has no election concerning the form of benefit payment under
this Paragraph 8.2 in effect at the time of the Participant’s Separation from
Service, payment shall be made in a single lump sum payment.

 

 

(d)

Elections shall be made in writing, on a form provided by the Committee, and
shall be made in accordance with the rules established by the Committee.

 

 

(e)

Notwithstanding the Participant’s payment election under this Paragraph 8.2 for
a Participant who is a “specified employee” as defined in Code Section 409A and
the rules and regulations promulgated thereunder, a distribution may not be made
before the date which is 6 months after the date of the Participant’s Separation
from Service (or if earlier, the date of death of the Participant).

 

8.3

Distribution of Shares. Participants shall receive benefit payments in the form
of whole shares of Shares. Any fractional shares shall be paid in cash. Any
expenses attributable to such payment may be deducted from the Participant’s
Deferred Compensation Account. The issuance of Shares under the Plan must be
pursuant to a Shareholder approved plan.

 

8.4

Hardship Distribution. Subject to the approval of the Committee, a Participant
may withdraw all or a portion of the Participant’s Deferred Compensation Account
in the event of a hardship. The distribution shall be made in the form of whole
Shares. Any fractional shares shall be paid in cash. A hardship distribution
shall only be made in the event of an unforeseeable emergency that would result
in severe financial hardship to the Participant if hardship distributions were
not permitted. Withdrawals of amounts because of an unforeseeable emergency
shall only be permitted to the extent reasonably needed to satisfy the emergency
need. An unforeseeable emergency is defined as severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that will constitute an unforeseeable emergency will depend upon
the facts of each case, but, in any case, payment may not be made to the extent
such hardship is or may be relieved (1) through reimbursement or compensation by
insurance or otherwise (2) liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial hardship,
or (3) by cessation of deferrals under the Plan. In the event of an
unforeseeable emergency (regardless of whether a hardship distribution is made),
a Participant’s deferral election under Paragraph 2.1 shall terminate and no
further deferrals shall be made for such Participant for the remainder of the
Plan Year or calendar year.

 

- 7 -

--------------------------------------------------------------------------------

 

 

8.5

Change in Control. For deferrals of Compensation related to deferral elections
that first become irrevocable on or after December 31, 2019, notwithstanding any
payment election or Plan provision to the contrary, upon the occurrence of a
Change in Control, the remaining amount of the Participant’s Deferred
Compensation Account attributable to such deferrals shall be paid to the
Participant or his Beneficiary in a single lump sum within 30 days following
such Change in Control, or such later date as may be required under Section
8.2(e) hereof.

 

 

ARTICLE IX.  DEATH

 

Upon the death of a Participant prior to commencement of payment under Article
VIII, the amounts represented by the Participant’s Deferred Compensation
Account, increased by any amounts due to be credited but not yet credited under
Article II, Article III or Article IV shall be payable to the Participant’s
Beneficiary as soon as administratively feasible following the date of the
Participant’s death but in all events within 90 days following such date in the
form of distribution elected by the Participant pursuant to Paragraph 8.2(a). If
the Participant has already commenced receiving the amounts represented by the
Participant’s Deferred Compensation Account in the installment payment form, the
installment payments shall continue to be paid to the Participant’s Beneficiary.
The Beneficiary shall receive any benefit payments in the form of whole shares
of Shares.

 

 

ARTICLE X.  NON-ASSIGNABLE/NON-ATTACHMENT

 

Except as required by law, no right of the Participant or designated Beneficiary
to receive payments under this Plan shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt, voluntary or involuntary, to effect any
such action shall be null and void and of no effect. An Employer may not assign
its obligations hereunder.

 

ARTICLE XI.  CONSTRUCTION

 

This Plan shall be construed under the laws of the Code and to the extent not
preempted by federal law, according to the laws of the State of Ohio. Article
headings are for convenience only and shall not be considered as part of the
terms and provisions of the Plan. The Committee shall have full power and
authority to interpret, construe and administer this Plan.

 

- 8 -

--------------------------------------------------------------------------------

 

 

ARTICLE XII.  AMENDMENT OR TERMINATION OF PLAN

 

The Plan may be terminated at any time or amended in whole or in part from time
to time by LSI Industries Inc. provided that no such termination or amendment
may directly or indirectly reduce a Participant’s Deferred Compensation Account
(other than through a distribution thereof to the Participant (or his
Beneficiary in the event of his death)); and any such amendment shall be binding
on each Employer, Participant and designated Beneficiary.

 

ARTICLE XIII.  MISCELLANEOUS

 

13.1

Neither this Plan, nor any action of LSI Industries Inc., an Employer or the
Committee, nor any election to defer Compensation hereunder shall be held or
construed to confer on any person any legal right to be continued as an employee
of LSI Industries Inc. or any Employer.

 

13.2

LSI Industries Inc. and the Participant’s Employer shall have the right to
deduct from all payments and amounts credited hereunder any taxes required by
law to be withheld with respect to any benefits under this Plan.

 

 

 

IN WITNESS WHEREOF, LSI Industries Inc. and each Employer, with the consent of
LSI Industries Inc., have caused this amended and restated Plan to be executed
as of this 30th day of December 2019

 

 

LSI INDUSTRIES INC.

 

 

 

 

By: /s/ James A. Clark, Chief Executive Officer

 

 

- 9 -